U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10QSB (Mark One) x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2007 o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to For the Period Ended June 30, 2007 Commission file number 000-27727 SAVI MEDIA GROUP, INC. (Name of Small Business Issuer in Its Charter) Nevada 91-1766174 (State of Incorporation) (IRS Employer Identification No.) 12707 High Bluff Drive, Suite 200 San Diego, CA 92130 (Address of Principal Executive Offices) (858) 350-4321 Issuer's Telephone Number Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes  No  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No  As of August 17, 2007, the Company had 995,456,564 shares of its par value $0.001 common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yes  No  SAVI MEDIA GROUP, INC. (A Development Stage Company) Quarterly Report on Form 10-QSB for the Quarterly Period Ending June 30, 2007 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Financial Statements Consolidated Balance Sheets: June 30, 2007 and December 31, 2006 2 Consolidated Statements of Operations: For the three and six months ended June 30, 2007 and 2006 and for the period from inception, August 13, 2002, to June 30, 2007 3 Consolidated Statement of Stockholders’ Deficit For the six months ended June 30, 2007 4 Consolidated Statements of Cash Flows: For the six months ended June 30, 2007 and 2006 and for the period from inception, August 13, 2002, to June 30, 2007 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Changes in Securities 20 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 1 PART I. FINANCIAL INFORMATION SAVI MEDIA GROUP, INC. A Corporation in the Development Stage UNAUDITED CONSOLIDATED CONDENSED BALANCE SHEET June 30, 2007 and December 31, 2006 June 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $- $1,088 Total current assets - 1,088 Equipment, net - 202,401 Deferred Financing Costs 58,640 86,371 Total assets $58,640 $289,860 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Bank Overdraft $- $3,631 Convertible debt 1,050,302 705,864 Accounts payable and accrued liabilities 2,151,561 882,215 Accounts payable assumed in recapitalization 159,295 159,295 Accrued Registration Rights Penalties Payable 296,400 - Contingent Registration Rights Penalties Payable 343,455 - Derivative Liabilities - Embedded Derivatives 388,468 3,459,980 Derivative Liabilities – Warrants 4,147,705 16,101,795 Total current liabilities 8,537,186 21,312,780 Commitments and contingencies Stockholders' deficit: Series A convertible preferred stock; $0.001 par value, 10,000,000 shares authorized, issued and outstanding 10,000 10,000 Series B convertible preferred stock; $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Series C convertible preferred stock; $0.001 par value, 10,000,000 shares authorized, 4,915,000 issued and outstanding at June 30, 2007 and December 31, 2006 4,915 4,915 Common stock: $0.001 par value, 6,000,000,000 shares authorized, 995,456,564 and 602,106,564 shares issued and at June 30, 2007 and December 31, 2006, respectively 995,457 602,107 Additional paid-in capital 250,653,090 249,630,380 Losses accumulated during the development stage (260,142,008) (271,270,324) Total stockholders' deficit (8,478,546) (21,022,922) Total liabilities and stockholders' deficit $58,640 $289,858 The accompanying notes are an integral part of the unaudited consolidated financial statements 2 SAVI MEDIA GROUP, INC. A Corporation in the Development Stage UNAUDITED CONSOLIDATED STATEMENT OF OPERATIONS For the Three and Six Months Ended June 30, 2007 and June 30, 2006 and For the Period from Inception, August 13, 2002 to June 30, 2007 For the Three months Ended For the Six months Ended June 30, June 30, June 30, June 30, Inception to 2007 2006 2007 2006 June 30, 2007 Operating costs and expenses: General and administrative expenses, except stock based compensation $397,824 $644,851 $731,760 $951,085 $4,021,461 Depreciation expense - 25,315 625 26,357 50,819 Research and development 118,428 505,155 418,114 624,875 1,871,877 Stock-based compensation - 89,500 1,416,060 587,638 247,430,637 Loss from operations (516,252) (1,264,821) (2,566,559) (2,189,955) (253,374,794) Other income and (expenses) Interest Income - 11 - 11 175 Gain on settlement - 197,033 Cost of rescission - (43,074) Cost of recapitalization - (273,987) Goodwill impairment - (541,101) Change in fair value of financial instruments 1,158,827 163,027 14,334,058 389,735 42,102,977 Loss on debt extinguishment - (360,000) - (360,000) (492,464) Impairment of property and equipment - - (185,657) - (420,956) Impairment of patent rights - (38,500) Registration rights penalties (150,067) - (639,855) - (639,855) Interest expense (253,459) (9,343) (471,800) (17,522) (47,275,591) Total other income and (expenses), net 755,301 (206,305) 13,036,746 12,224 (7,425,343) Net income (loss) before cumulative effect of change in accounting principle $239,049 $(1,471,126) $10,470,187 $(2,177,731) $(260,800,137) Cumulative effect of change in accounting principle - - - 658,129 - 658,129 Net income (loss) $239,049 $(1,471,126) $11,128,316 $(2,177,731) $(260,142,008) Weighted average shares outstanding 995,456,564 332,278,786 901,489,620 331,619,924 Fully diluted weighted average shares outstanding 2,695,317,397 2,601,350,453 Net income (loss) per common share - basic $0.00 $(0.00) $0.01 $(0.01) Net income (loss) per common share - diluted 0.00 (0.00) 0.00 (0.01) The accompanying notes are an integral part of the unaudited consolidated financial statements 3 SAVI MEDIA GROUP, INC. A Corporation in the Development Stage UNAUDITED CONSOLIDATED CONDENSED STATEMENT OF STOCKHOLERS’ DEFICIT For the Six Months Ended June 30, 2007 Series A Preferred Stock Series B Preferred Stock Shares Amount Shares Amount Balance at December 31, 2006 10,000,000 $10,000 - $- Cumulative effect of change in accounting principle - Common and preferred stock issued in exchange for consulting services and employee compensation - Net income (loss) before cumulative effect of change in accounting principle - Balance at June 30, 2007 10,000,000 $10,000 - $- The accompanying notes are an integral part of the unaudited consolidated financial statements 4 SAVI MEDIA GROUP, INC. A Corporation in the Development Stage UNAUDITED CONSOLIDATED CONDENSED STATEMENT OF STOCKHOLERS' DEFICIT For the Six Months Ended June 30, 2007 Series C Preferred Stock Common Stock Shares Amount Shares Amount Balance at December 31, 2006 4,915,275 $4,915 602,106,564 $602,107 Cumulative effect of change in accounting principle - Common and preferred stock issued in exchange for consulting services and employee compensation - - 393,350,000 393,350 Net income (loss) before cumulative effect of change in accounting principle - Balance at June 30, 2007 4,915,275 $4,915 995,456,564 $995,457 The accompanying notes are an integral part of the unaudited consolidated financial statements 5 SAVI MEDIA GROUP, INC. A Corporation in the Development Stage UNAUDITED CONSOLIDATED CONDENSED STATEMENT OF STOCKHOLERS' DEFICIT For the Six Months Ended June 30, 2007 Losses Accumulated Additional During the Paid-In Deferred Development Capital Compensation Stage Total Balance at December 31, 2006 $249,630,380 $- $(271,270,324) $(21,022,922) Cumulative effect of change in accounting principle - - 658,129 658,129 Common and preferred stock issued in exchange for consulting services and employee compensation 1,022,710 - - 1,416,060 Net income (loss) before cumulative effect of change in accounting principle - - 10,470,187 10,470,187 Balance at June 30, 2007 $250,653,090 $- $(260,142,008) $(8,478,546) The accompanying notes are an integral part of the unaudited consolidated financial statements 6 SAVI MEDIA GROUP, INC. A Corporation in the Development Stage UNAUDITED CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2007 and 2006, and for the Period From Inception, August 13, 2002, to June 30, 2007 Inception to 2007 2006 June 30, 2007 Cash flows from operating activities: Net income (loss) $10,470,187 $(2,177,731) $(260,142,008) Adjustments to reconcile net income (loss) to net cash used by operating activities: - Depreciation expense 625 26,357 50,819 Gain on settlement - - (197,033) Impairment of property and equipment 185,657 - 420,956 Impairment of patent rights - - 38,500 Impairment of goodwill - - 541,101 Loss on extinguishment of debt - - 492,464 Cost of recapitalization - - 273,987 Amortization of deferred compensation - - 2,233,150 Compensatory common and preferred stock issuances 1,416,060 611,768 213,971,617 Compensatory option issuances - - 31,250,000 Interest imputed on non-interest bearing note from a stockholder - - 7,254 Interest expense recognized on issuance and through accretion of discount on long-term debt 338,752 8,545 47,041,559 Cumulative effect if change in accounting principle (658,129) Change in fair value of derivatives (14,334,058) (389,735) (42,102,977) Common stock issued for rescission agreement - - 43,074 Common stock issued to pay of accounts payable - - 50,000 Common stock issued for debt extinguishment 360,000 Changes in accounts payable and accrued liabilities 1,909,201 14,971 2,837,234 Net cash used by operating activities (13,576) (1,545,825) (3,848,432) Cash flows from investing activities: Acquisition of equipment - (258,357) (487,894) Sale of furniture to vendor 16,119 - 16,119 Acquisition of patents - - (38,500) Net cash provided by (used in) investing activities 16,119 (258,357) (510,275) Cash flows from financing activities: Bank overdraft (3,631) - - Proceeds from stockholder advances - 1,048,370 49,672 Net proceeds from convertible debt - - 2,154,040 Proceeds from note payable - - 142,500 Proceeds from warrant exercise and deposit for warrant exercise - 402,161 692,558 Payments on notes payable - - (63,000) Proceeds from sale of preferred stock 381,730 Proceeds from sale of common stock - 1,000 1,382,937 Net cash provided by (used in) financing activities (3,631) 1,833,261 4,358,707 Net increase (decrease) in cash and equivalents (1,088) 29,079 - Cash and cash equivalents at beginning of year 1,088 336 - Cash and cash equivalents at end of year $- $29,415 $- The accompanying notes are an integral part of the consolidated financial statements 7 SAVI MEDIA GROUP, INC. A Corporation in the Development Stage NOTES TO UNAUDITED FINANCIAL STATEMENTS 1.Organization and Significant Accounting Policies SaVi Media Group, Inc. (the "Company") is a Nevada Corporation that has acquired rights to "blow-by gas and crankcase engine emission reduction technology" which it intends to develop and market on a commercial basis. The technology is a relatively simple gasoline and diesel engine emission reduction device that the Company intends to sell to its customers for effective and efficient emission reduction and engine efficiency for implementation in both new and presently operating automobiles. The Company is considered a development stage enterprise because it currently has no significant operations, has not yet generated revenue from new business activities and is devoting substantially all of its efforts to business planning and the search for sources of capital to fund its efforts. The Company was originally incorporated as Energy Resource Management, Inc. on August 13, 2002 and subsequently adopted name changes to Redwood Energy Group, Inc. and SaVi Media Group, Inc., upon completion of a recapitalization on August 26, 2002. The re-capitalization occurred when the Company acquired the non-operating public shell of Gene-Cell, Inc. Gene-Cell Inc. had no significant assets or operations at the date of acquisition and the Company assumed all liabilities that remained from its prior discontinued operation as a biopharmaceutical research company. The historical financial statements presented herein are those of SaVi Media Group, Inc. and its predecessors, Redwood Energy Group, Inc. and Energy Resource Management, Inc. The non-operating public shell used to recapitalize the Company was originally incorporated as Becniel and subsequently adopted name changes to Tzaar Corporation, Gene-Cell, Inc., Redwood Energy Group, Inc., Redwood Entertainment Group, Inc. and finally its current name, SaVi Media Group, Inc. Significant Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the consolidated condensed financial statements and the reported amounts of revenues and expenses during the periods. Actual results could differ from estimates making it reasonably possible that a change in the estimates could occur in the near term. Principles of Consolidation The consolidated condensed financial statements include the accounts of the Company and its wholly owned subsidiaries after elimination of all significant intercompany accounts and transactions. Interim Financial Statements The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB and Article 10 of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six-month periods endedJune 30, 2007 and 2006 are not necessarily indicative of the results that may be expected for the respective full years. 8 SAVI MEDIA GROUP, INC. A Corporation in the Development Stage NOTES TO UNAUDITED FINANCIAL STATEMENTS 1.Organization and Significant Accounting Policies, continued Cash and Cash Equivalents The Company considers all highly liquid short-term investments with an original maturity of three months or less when purchased, to be cash equivalents. Concentration of Credit Risk Cash and cash equivalents are the primary financial instruments that subject the Company to concentrations of credit risk.The Company maintains its cash deposits with major financial institutions selected based upon management’s assessment of the financial stability.Balances periodically exceed the $100,000 federal depository insurance limit; however, the Company has not experienced any losses on deposits. Furniture and Equipment Furniture and equipment is recorded at cost.The cost and related accumulated depreciation of assets sold, retired or otherwise disposed of are removed from the respective accounts, and any resulting gains or losses are included in the results of operations. Depreciation is computed using the straight-line method over the estimated useful lives of the related assets. Repairs and maintenance costs are expensed as incurred. Impairment Of Long-Lived Assets The Company evaluates the recoverability of long-lived assets when events and circumstances indicate that such assets might be impaired and determines impairment by comparing the undiscounted future cash flows estimated to be generated by these assets to their respective carrying amounts.
